DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I – Figures 2B, 3B, 4B, 4D, 5 and 7B in the reply filed on February 4, 2021 is acknowledged.  The traversal is on the ground(s) that as the different species I and II relate to Figures 2A and 2B, these figures depict embodiments differing merely by containing a decorative layer [0065]. Such layer should not be considered a patentable distinction. This was brought before the Examiner in a phone call which has also been recorded, in which the Examiner speaks only of election.  This is not found persuasive because the species are further differentiated in figures 4 (for example) having different structures which are independent and are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 8, 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 4, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 3, 4, 5, 6, 9, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasuda et al. (US 6,929,280).
Yasuda discloses in figures 3-9  an air bag guide for guiding an air bag of a motor vehicle, comprising a molded component (45) defining a guide channel with an exit opening for exiting of the air bag from the guide channel, an insert (47) inserted into the molded component, the insert having a first section (47c) materially connecting the first section with the molded component, and at least a second section (47b) hingedly connected to the first section and movable relative to the first section, wherein the exit opening is opened by the second section under an action of the air bag upon exiting from the guide channel, and wherein the molded component is from a thermoplastic material or has a thermoplastic matrix, and the insert is composed of the same thermoplastic material as the molded component or comprises the same thermoplastic matrix as the molded component, with at least the second section being of self-reinforcing thermoplastic material or thermoplastic matrix (claim 1). The thermoplastic is polypropylene (claim2). The molded component is fiber reinforced (claim 3). The molded component is fiber-reinforced with glass fibers, polypropylene fibers and/or carbon fibers (claim 4) (column 7). The molded component has reinforcing ribs (47g) (claim 5). The molded component and/or the insert have a number of fastening sections for attaching an air bag module (47e) (claim 6). the fastening sections comprise hooking openings, by way of which the air bag module is connected to the air bag guide with a hook connection (figure 8) (claim 9). An air bag module (44) having an air bag (43) and a gas generator (figure 8) cooperating with the air bag for inflating the air bag, and the air bag module is attached to the air bag guide (claim 10). An interior trim component (40) for a motor vehicle, and a support component (45b)  which is attached on the air bag guide in the region of the exit opening (claim 11). A method for producing an interior trim component comprising the following steps: injection-molding a molded component made of a thermoplastic material or of a thermoplastic matrix, wherein the molded component defines a guide channel for the air bag with an exit opening, via which the air .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasuda et al. (US 7,484,752), Nishijima et al. (US 7,093,849).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618